Citation Nr: 1013832	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-34 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a compensable evaluation for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to January 
1969 and November 2001 to November 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the RO in Detroit, Michigan, which continued a noncompensable 
disability rating for bilateral defective hearing and denied 
service connection for hypertension.  In an April 2009 
decision, the Board granted service connection for 
hypertension and remanded the issue of entitlement to a 
compensable rating for hearing loss for further development.  
The hearing loss issue now returns for appellate 
consideration.  


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested 
by hearing loss corresponding to auditory acuity level I in 
both ears, per Table VI of the VA schedule of ratings.  


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing 
loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

For an increased compensation claim, the veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008).

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in January 2006 and May 2009 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The 
letters advised the Veteran of the information necessary to 
substantiate the claim, and the May 2009 letter specifically 
notified him of the information required under Vazquez-
Flores.  The Veteran was informed of his and VA's respective 
obligations for obtaining specified different types of 
evidence, and advised as to the specific types of evidence he 
could submit, which would be pertinent to his claim.  The 
Veteran was further advised to send any medical reports that 
he had, and was also told that it was ultimately his 
responsibility to support the claim with appropriate 
evidence.  In addition, the letters provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); Vazquez-Flores, supra.

Subsequent to the issuance of the May 2009 letter, the 
Veteran's claim was readjudicated in a January 2010 
supplemental statement of the case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA audiological 
examinations in March 2003 and December 2009.  The Board 
finds the examination reports on file to be adequate for 
rating purposes.  During the course of the appeal, 
Compensation and Pension (C&P) hearing examination worksheets 
were revised to include a discussion of the effect of the 
Veteran's hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  
In this case, the December 2009 VA examination report stated 
that there were no significant effects on occupation, and 
noted merely general complaints, such as difficulty 
understanding high pitch voices and difficulty understanding 
speech in group settings.  However, in Martinak v. Nicholson, 
21 Vet. App. 447 (2007), the United States Court of Appeals 
for Veterans Claims (Court) noted the worksheet revisions, 
but also noted that even if an audiologist's description of 
the functional effects of the appellant's hearing disability 
was somehow defective, the appellant bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  The Veteran has not alleged any prejudice 
caused by a deficiency in the examinations here.  In sum, the 
Board finds that the examinations adequately addressed the 
functional effects of the Veteran's disability and that the 
RO and VA examiners have demonstrated substantial compliance 
with all applicable regulatory provisions.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2009); Martinak, 21 Vet. App. at 455 
(citing Cintron v. West, 13 Vet. App. 251, 259 (1999) (VA has 
no obligation to read a veteran's mind).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Increased Rating

The Veteran contends that he is entitled to a compensable 
rating for his bilateral hearing loss disability.  For the 
reasons that follow, the Board concludes that a compensable 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, measured by 
puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R.  § 4.85.

The Veteran was afforded VA examinations in March 2003 and 
December 2009 to assess the current nature and severity of 
his bilateral hearing loss disability.  On the authorized 
audiological evaluation in March 2003, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
50
60
LEFT
10
15
5
35
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 100 in the left ear.  Puretone 
averages were 39 dB in the right ear and 26 dB in the left 
ear.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  The right ear had a puretone 
average of 39 dB and a speech recognition score of 92; 
therefore the right ear receives a designation of I.  The 
left ear had a puretone average of 26 dB and a speech 
recognition score of 100; therefore the left ear also 
receives a designation of I.  The point where I and I 
intersect on Table VII then reveals the disability level for 
the Veteran's hearing loss, which in this case does not reach 
a compensable level.  

At the December 2009 audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
70
75
LEFT
10
10
5
55
60

Speech audiometry revealed speech recognition ability of 96 
in the right ear and 92 percent in the left ear.  Puretone 
averages were 45 dB in the right ear and 33 dB in the left 
ear.  

Using Table VI in 38 C.F.R. § 4.85, the right ear had a 
puretone average of 45 dB and a speech recognition score of 
96; therefore the right ear receives a designation of I.  The 
left ear had a puretone average of 33 dB and a speech 
recognition score of 92; therefore the left ear also receives 
a designation of I.  The point where I and I intersect on 
Table VII then reveals the disability level for the Veteran's 
hearing loss, which again does not reach a compensable level.  

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under 38 C.F.R. § 4.85 because 
the speech discrimination test may not reflect the severity 
of communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55-
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  In 
the instant case, the Veteran's disability does not reflect 
either of the exceptional hearing loss patterns.

In light of the foregoing, the Board finds that there is no 
evidence showing that the Veteran is entitled to a 
compensable rating at any point during the period on appeal.  
The noncompensable evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the Veteran.  Thus, his request for a compensable evaluation 
is denied.  See 38 C.F.R. §§ 4.85, 4.86, 4.87.

The Board acknowledges the Veteran's contention that he 
deserves a compensable rating for his bilateral hearing loss 
disability.  The Veteran can attest to factual matters of 
which he has first-hand knowledge, e.g., that he has 
difficulty hearing speech in group settings.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran is not competent to opine as to his own puretone 
thresholds or speech recognition ability because such 
opinions require medical expertise which he has not been 
shown to have, and these types of findings are not readily 
observable by a lay person.  See Espiritu, supra; Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Moreover, the Board 
finds more competent and credible the medical opinions 
provided by the experts at the VA examinations than the lay 
assertions of the Veteran and his representative.  Id; see 
also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . .As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

Furthermore, the Board has considered the possibility of 
staged ratings.  See Fenderson, supra; Hart, supra.  The 
Board, however, concludes that the criteria for a compensable 
rating have at no time been met.  Accordingly, staged ratings 
are inapplicable. 

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a compensable 
rating for his bilateral hearing loss disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board has considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the Veteran's bilateral hearing 
loss is not inadequate.  The Veteran was most recently 
afforded a VA examination in December 2009.  He reported to 
the examiner that his greatest difficulties were 
understanding high pitch voices and speech in group settings.  
(While the Veteran also complained that his bilateral 
constant tinnitus kept him up at night, the Board notes that 
an increased rating claim for tinnitus was previously denied 
in July 2006 Board decision; the issue of tinnitus is not 
presently on appeal.)  It does not appear that the Veteran 
has an "exceptional or unusual" disability; he merely 
disagrees with the assigned evaluation for his level of 
impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service- 
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.


ORDER

Entitlement to a compensable evaluation for a bilateral 
hearing loss disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


